DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

infrared-absorbing and cyan or blue. Paragraph [0026] discloses that “near-infrared energy absorbing dyes include aminium dyes, tetraaryldiamine dyes, cyanine dyes,” and paragraph [0051] discloses “in some examples cyan dye can be included in the detailing agent to adjust the color as well” and paragraph [0052] gives examples of Azure B and Acid Blue 9. As shown in the cited documents, Azure B1 and Acid Blue 92 do not absorb light in the infrared region (> 750 nm wavelength). Thus, applicant does not appear to be in possession of a single cyan or blue infrared-absorbing dye. Moreover, the instant specification describes the purposes of the cyan/blue dye is for visible light wavelength color and the purposes of the black dye is for infrared light absorption, see [0051]. Thus, only together does the cyan/blue and black infrared dye absorb infrared light and no such cyan or blue infrared-absorbing dye was in the procession of applicant at the time of filing. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 3 and 4 recite “cyan or blue infrared-absorbing dye”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “infrared-absorbing dye” in claims 3 and 4 is used by the claim to mean “cyan or blue dye,” while the accepted meaning for a cyan or blue dye is that blue light is reflected while visible orange and red wavelengths are absorbed, see spectrum cited in above rejected. The term is indefinite because the specification does not clearly redefine the term. For purposes of examination, “cyan or blue infrared-absorbing dye” will be understood to refer to cyan or blue dye.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabalnov (US 2008/0231873 A1).

Regarding claim 1, Kabalnov meets the claimed a material set, (Examiner notes the instant specification describes a set of three separate materials and the claim is interpreted to recite three separate materials: a detailing agent, a fusing agent, and a powder, see instant specification [0022], Fig. 2) comprising: 
a detailing agent, (Light gray Ink, Table 4) comprising: water,  (the remainder of the ink is water, see [0020]) a splash reducing compound comprising an infrared- absorbing dye, a polymeric binder, (carboxylic polymer 1, Light gray ink, Table 4) or combination thereof, a water-soluble co-solvent (diethylene glycol, Light gray ink, Table 4) 
a fusing agent, (Black ink, Table 4) comprising: water, (the remainder of the ink is water, see [0020]) and an energy absorber. (black pigment, black ink, Table 4. Kabalnov teaches the black pigment to include carbon black, see [0030], which the instant specification defines to be a black infrared absorbing dye, [0024]) .

Regarding claim 2, Kabalnov meets the claimed wherein the splash reducing compound comprises black infrared-absorbing dye. (black pigment, Light gray ink, Table 4. Kabalnov teaches the black pigment to include carbon black, see [0030], which the instant specification defines to be a black infrared absorbing dye, [0024]) .


(cyan pigment, Light gray ink, Table 4.)

Regarding claim 4, Kabalnov meets the claimed wherein the splash reducing compound comprises a black infrared-absorbing dye (black pigment, Light gray ink, Table 4. Kabalnov teaches the black pigment to include carbon black, see [0030], which the instant specification defines to be a black infrared absorbing dye, [0024]) and a cyan or blue infrared-absorbing dye (cyan pigment, Light gray ink, Table 4.) at a weight ratio from 3:1 to 10:1. (Light gray ink, 0.21 wt% black : 0.06% cyan = 3.5 : 1 ratio). 

Regarding claim 5, Kabalnov meets the claimed wherein the splash reducing compound comprises polymeric binder. (carboxylic polymer 1, Light gray ink, Table 4).

Regarding claim 6, Kabalnov meets the claimed wherein the polymeric binder comprises a styrene-acrylic resin, (carboxylic polymer 1, Light gray ink, Table 4, non-limiting examples of suitable carboxylic polymers include styrene-acrylic copolymers, see [0023]) a polyurethane, or mixtures thereof.

Regarding claim 7, Kabalnov meets the claimed wherein the detailing agent includes the water in an amount from 70 wt% to 90 wt% (Light gray ink Table 4, includes 76.2% wt water, the remainder of the ink is water, see [0020]) and one or more water soluble co- solvent at from greater than 10 wt% to less than 30 wt%. (Light gray ink Table 4 includes 15.7% solvents – Dietheylene glycol, glycerol, 2-pyrrolidone, 1,2-Hexanediol, Trithanolamine). 

Regarding claim 8, Kabalnov meets the claimed wherein the energy absorber comprises a carbon black pigment. (black pigment, black ink, Table 4. Kabalnov teaches the black pigment to include carbon black, see [0030], which the instant specification defines to be a black infrared absorbing dye, [0024]) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed i3invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 are alternatively rejected and claims 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emamjomeh (WO 2016/080993 A1).

Regarding claim 1, Emamjomeh meets the claimed a material set, (Examiner notes the instant specification describes a set of three separate materials and the claim is interpreted to recite three separate materials: a detailing agent, a fusing agent, and a powder, see instant specification [0022], Fig. 2) comprising: 
a detailing agent, (coalescing agent, [0030]) comprising: water,  (the coalescing agent may comprise a liquid carrier, such as water or any other suitable solvent or dispersant, see [0030]) a splash reducing compound comprising an infrared- absorbing dye, (infrared  light absorber, carbon black [0030]) a polymeric binder, or combination thereof, 
a fusing agent, (binder agent, [0031]) comprising: water, (water, [0031]) and an energy absorber. (colorant such as a dye or pigment, [0031])
Emamjomeh does not explicitly teach the detailing agent to comprise a water-soluble co-solvent.
Emamjomeh teaches the coalescing agent may comprise a liquid carrier, such as water or any other suitable solvent or dispersant, see [0030].
Thus, it would have been obvious to one of ordinary skill in the art to combine the other suitable solvent with the water in the coaslescing agent of Emamjomeh to achieve the claimed water and water-soluble co-solvent, in order to improve the solubility of the dyes and pigments.  

Regarding claim 2, Emamjomeh as modified meets the claimed wherein the splash reducing compound comprises black infrared-absorbing dye. (carbon black, [0030], which the instant specification defines to be a black infrared absorbing dye, [0024]) 


(build material may be a powder such as Nylon 11 [polyamide 11], see [0024]) 

Regarding claim 11, Emamjomeh as modified meets the claimed wherein the thermoplastic polymer powder comprises polyamide-6 powder, polyamide-9 powder, polyamide-11 powder, (Nylon 11 [polyamide 11], [0024])  polyamide-12 powder, polyamide-66 powder, polyamide-612 powder, polyethylene powder, thermoplastic polyurethane powder, polypropylene powder, polyester powder, polycarbonate powder, polyether ketone powder, polyacrylate powder, polystyrene powder, or a combination thereof.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emamjomeh (WO 2016/080993 A1) in view of Baumann et al. (US 2012/0315483 A1). 

Regarding claim 10, Emamjomeh as modified does not meet the claimed wherein the thermoplastic polymer powder has an average particle size from 10 microns to 200 microns.
Baumann meets the claimed wherein the thermoplastic polymer powder has an average particle size from 10 microns to 200 microns. (a powder comprises polyamide 11, [0031], with particle size 50-125 microns, see [0039]).
Thus, it would have been obvious to one of ordinary skill in the art to select a particle size of 50-125 microns taught by Baumann for the polyamide 11 particle taught by Emamjomeh because it achieves resolution of 50-300 microns per layer required by Emamjomeh, see [0045].   



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending Application No. 16/073634 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Figure 1, Radhy Alkarawi, Nadher & Kmal, Rafid Q & Jaism, Layth. (2018). A study of Adsorption of Azure B and C from Aqueous Solutions on Poly (Acrylamide-co-Crotonic acid) Hydrogels Surface.  (Year: 2018)
        2 “Selection of Brilliant Blue FCF dye” Chen, Hui & Hagström, Anna & Kim, Jinsu & Garvey, Gavin & Paterson, Andrew & Ruiz-Ruiz, Federico & Raja, Balakrishnan & Strych, Ulrich & Rito-Palomares, Marco & Kourentzi, Katerina & Conrad, Jacinta & Atmar, Robert & Willson, Richard. (2016). Flotation Immunoassay (Year: 2016)